Citation Nr: 1313885	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-47 363	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability of the lumbar spine, claimed as residuals of a back injury. 



ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from April 1953 to April 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).

In a decision in June 2011, the Board determined that new and material evidence had not been presented to reopen the claim of service connection for residuals of a back injury.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in April 2012, the Court vacated the Board's decision and remanded the case to the Board for further development and readjudication. 

In a decision in September 2012, the Board reopened the claim and remanded the reopened claim to an Agency of Original Jurisdiction for additional development.   As the development has been completed, no further action to ensure compliance with the Board's remand directive is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDING OF FACT

The current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not caused by an injury or event or disease of service origin, and the current degenerative arthritis of the lumbar spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service.


CONCLUSION OF LAW

The criteria for service connection for a disability of lumbar spine disability, degenerative disc disease and degenerative joint disease, claimed as residuals of a back injury, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and lay or medical evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  





The RO provided pre-adjudication VCAA notice by letter, dated in December 2008.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or event or disease, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or event or disease, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the available service treatment record, VA records, and private medical records. 






In April 2009, the National Archives and Records Administration notified VA that there were no service treatment records or surgeon general reports for the Veteran as the records were fire-related, that is, stored at a facility where a fire occurred in 1973.  In April 2009, the RO notified the Veteran that there were no military medical records.  The Veteran did not respond to the request for information about the in-service vehicle accident in order to facilitate a search of alternate sources.  

In October 2012, the Veteran was afforded a VA examination to obtain a medical opinion.  As the report of the examination is based on a review of the Veteran's history and described the current disability in sufficient detail so that the Board's review is a fully informed one, the report of the examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service) and 1131 (peacetime service). 



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Facts

Except for the report of medical examination on separation from service, the remainder of the service treatment records are lost.  On examination in April 1955 before separation from service the spine was evaluated as normal.  And a spine abnormality was not listed in the summary of defects and diagnoses. 

After service, in October 2006, in his original application for VA disability compensation, the Veteran stated that he injured his back in wreck in 1953 at Fort Riley, Kansas, and that the residuals of the injury have been constant.  He indicated that he was treated for back pain by a private physician, T.L., MD. since 1959 and by VA since 1960. 

Records of T.L., MD, cover the period from 1967 to 2009.  In April 1970 the Veteran complained of pain in the lower back.  In August 1976 the Veteran complained of flank pain of several days' duration.  In each instance there was no history of an injury and no spinal abnormality was noted.  In September 1988, while working with a piece of machinery, the piece slipped and the Veteran experienced pain between the shoulder blades.  The pertinent findings were a contusion of the back and back muscle strain.  In January 1992, history included lower back pain since October [1991], and the back was evaluated as normal.  In January, February, May, and October 2003, and in June 2004 the Veteran was followed for left hip and low back pain.  The Veteran gave a two week history of pain radiating from the left hip to the left lower extremity.  The assessment was back pain.  In July 2006 and in July 2007, the Veteran complained of pain in the lower back. 

In March 2007, National Personnel Records Center reported that the Veteran's service treatment records were fire-related. 






In a statement in November 2008, D.C., a friend of the Veteran's for 60 years, before and since service, stated that the Veteran told him that in 1953, he, the Veteran, had injured his back while stationed at Fort Riley.  D.C. stated that since service the Veteran had continuously complained of chronic back pain. 

In October 2012 on VA examination, the diagnoses were degenerative disc disease and degenerative joint disease of the lumbar spine [by X-ray in July 2011] and [by MRI in November 2011].  The Veteran gave a history of an injury in 1953 while riding in a military vehicle that rolled over and he hit his lower back on a seat in the vehicle.  The Veteran stated that he was not treated for the injury during service.  He stated that after service he was treated by his physician.

After a review of the Veteran's file, the VA examiner, a physician, expressed the opinion that it was less than likely than not that current disability of the lumbar spine, degenerative disease and degenerative joint disease, was caused by the Veteran's back injury during service in 1953 in a vehicle accident.  In reaching the conclusion in the opinion, the VA examiner explained that the spine was evaluated as normal on separation examination in 1955, that there was 15-year gap in symptoms until 1970, that there was no history relating the Veteran's back condition to an injury in 1953, including in December 2011 when the Veteran was evaluated by VA for back pain, and that degenerative disc disease and degenerative joint disease of the lumbar spine were natural age-related progression of the disease over a period of time. 

Analysis

When service treatment records are lost, VA has a heightened duty to assist in developing the claim, to explain its decision, and to consider the applicability of the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 





VA has met its duty to assist the Veteran in developing the claim and further efforts to obtain service treatment records would be futile, because the Veteran has stated that he was not treated for the claimed injury during service and any service records would have been lost in 1973 in a fire at the federal facility where the records were stored.  Also VA afforded the Veteran a VA examination and obtained a VA medical opinion.  The following analysis will explain the Board's decision and consider the applicability of the benefit of the doubt rule. 

The Veteran asserts that his current disability of the lumbar spine is the result of a back injury sustained in a vehicle accident in 1953 during service.  The Veteran states that he was not treated for the injury in service, but he has had back pain since the injury.  The current disability degenerative disc disease and degenerative joint disease of the lumbar spine was first shown as a clear cut clinical entity, that is, by X-ray in July 2011 and by MRI in November 2011, as reported on VA examination in October 2012.

The Veteran is competent to describe a vehicle accident, a back injury, and symptoms of back pain in service, which are in the realm of the Veteran's personal knowledge and experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

And the Veteran's statements are credible to the extent as to what happened in service, but not on the questions of a current disability or whether the current disability is causally related to the injury described by the Veteran, the "nexus" requirement.  



See Shedden, 381 F.3d at (Fed.Cir. 2004) (elements to establish service connection: current disability; an in-service incurrence of an injury; and a causal relationship between the current disability, the nexus requirement and the injury incurred during service; all three elements must be proved).  Stated differently, competent evidence of a current disability and a nexus to service is still required to support the claim of service connection. 

On the separation medical examination, there was no complaint or history of a back injury, the spine was evaluated as normal, and a spine abnormality was not listed in the summary of defects and diagnoses.  The remainder of the service treatment records are lost.  

On the basis of the separation medical examination and the Veteran's statement only, the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the Veteran is competent to describe a back injury and symptoms of back pain in service and since service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), are addressed.

Chronicity and continuity of symptomatology under 38 C.F.R. §3.303(b) apply to degenerative joint disease, because degenerative joint disease is a type of arthritis, and arthritis is a chronic disease enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  
Chronicity and continuity of symptomatology under 38 C.F.R. §3.303(b) do not apply to degenerative disc disease, which is not a chronic disease enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  

As to degenerative joint disease, for the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  

The Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

And while the Veteran as a lay person is competent to identify a simple medical condition, one capable of lay observation, degenerative joint disease is not a simple medical condition that the Veteran can identify on the basis of mere personal observation as the diagnosis of degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, the diagnosis is not capable of lay observation without the person having specialized education, training, or experience.  Jandreau, at 1377.  And degenerative joint disease is not a condition that has been found to be capable of lay observation by case law.  

And no factual foundation has been established to show that the Veteran is otherwise qualified by specialized education, training, or experience to diagnose degenerative joint disease. 

Where, as here, there is a question of the diagnosis of degenerative joint disease, which is not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof of the presence of degenerative joint disease in service the Veteran's lay evidence is not competent evidence, and the Veteran's lay evidence is not admissible as evidence, that is, the Veteran's lay evidence is not to be considered as competent evidence that degenerative joint disease was present in service.



And the Veteran's description of back pain without treatment in service and no spinal abnormality on the separation medical examination do not meet the requirement of the combination of manifestations sufficient to identify degenerative joint disease first shown as a clear cut clinical identity more than 50 years after service and sufficient observation to establish chronicity in service, and chronicity in service is not adequately supported by the evidence of record.  38 C.F.R. § 3.303(b). 

While degenerative joint disease was not shown to be present in service and the evidence is insufficient to establish degenerative joint disease as a chronic disease during service, service connection may still be established by continuity of symptomatology after service.  

Establishing service connection based on continuity of symptoms requires (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  

The Veteran is competent to describe symptoms of back pain in service and since service, which is in the realm of his personal experience, and is evidence that back pain was "noted" during service and evidence of postservice continuity of the same symptomatology.  

Also a friend of the Veteran, D.C., stated that since service the Veteran had continuously complained of chronic back pain.  D.C. as a lay person is competent to describe what he has personally observed and the statement of D.C. is competent evidence of postservice symptomatology.  See 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno, at 469-71 (Lay testimony is competent as to observations within the realm of one's personal knowledge and personal knowledge comes to the 
witness through the use of the senses).  


Whether there is competent evidence of a nexus between the present degenerative joint disease and the postservice symptomatology, the remaining element to prove continuity, the Veteran asserts that the current disability of the lumbar spine as to degenerative joint disease is a continuation of the back pain in service, which is an expression of a causal relationship between the current disability and the continuity that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Whether there is causal relationship or nexus between the current disability of the lumbar spine as to degenerative joint disease and the post-service symptomatology is not a simple medical question that can be competently answered by the Veteran as a lay person based on mere personal observation as the cause of degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between the current of disability of the lumbar spine as to degenerative joint disease, and the post-service symptomatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence of medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent evidence of a causal relationship or nexus between the current disability as to degenerative joint disease and the post-service symptomatology.  Since the Veteran's lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 


Also to the extent that the statement of D.C. suggests a causal relationship, D.C. as a lay person is not competent to render such an opinion, because such relationship is not a simple medical question that can be competently answered by a lay person based on mere personal observation as the cause of degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience, and no factual foundation has been established to show that D.C. is otherwise qualified through specialized education, training, or experience to render an opinion on causation.  

Although service connection is not established either by affirmatively showing the onset during service of the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, or by chronicity or by continuity of symptomatology of the current disability of the lumbar spine as to degenerative joint disease [chronicity and continuity do not apply to degenerative disc disease] on the basis of the lay evidence under 38 C.F.R. § 3.303(a) and (b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.

Like degenerative joint disease, degenerative disc disease is not a simple medical condition that is capable of lay observation that the Veteran can identify on the basis of mere personal observation as the diagnosis of degenerative disc disease falls outside the realm of common knowledge of a lay person, that is, the diagnosis is not capable of lay observation without the person having specialized education, training, or experience.  Jandreau, at 1377.  And degenerative disc disease is not a condition that has been found to be capable of lay observation by case law.  And no factual foundation has been established to show that the Veteran is otherwise qualified by specialized education, training, or experience to diagnose degenerative disc disease. 





Where, as here, there is a question of the presence or a diagnosis of the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service and before 2011, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence.  And the Veteran is not otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease.  

To the extent that the statement of D.C. suggests a causal relationship between the Veteran's back pain and an injury in service, D.C. as a lay person is not competent to render such an opinion, because such relationship is not a simple medical question that can be competently answered by a lay person based on mere personal observation as the cause of degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience, and no factual foundation has been established to show that D.C. is otherwise qualified through specialized education, training, or experience to render an opinion on causation.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  No medical professional has diagnosed the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, before 2011, more than fifty years after service separation in 1955 and beyond the one-year period for presumptive service connection for degenerative joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  






The records of T.L., MD, coving the period from 1967 to 2009, show that the Veteran complained of lower back pain in 1970, 1976, 1988, 1992, 2003, and June 2004, but the Veteran did not associated the back pain by history or by complaint to a back injury in service and the physician did not diagnose degenerative disc disease and degenerative joint disease of the lumbar spine or associated the back symptoms to a back injury or back pain in service. 

As the lay evidence is not competent evidence on the material issues of fact, namely, the diagnosis and the cause of the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, the Board need not address the credibility of the lay evidence as to the diagnosis and the cause of the current disability. 


Medical Evidence

As the Veteran's lay evidence is not competent evidence on the material issues of fact, namely, the diagnosis and the cause of the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 






The competent medical evidence of record consists of the report of the VA examination and medical opinion in October 2012 by a VA physician, 
who are qualified through education, training, or experience to diagnose and to offer a medical opinion. 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable medical principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

On the VA examination in October 2012, the Veteran gave a history of an injury in 1953 while riding in a military vehicle that rolled over and he hit his lower back on a seat in the vehicle.  The Veteran stated that he was not treated for the injury during service.  

After a review of the Veteran's file, the VA examiner, a physician, expressed the opinion that it was less than likely than not that current disability of the lumbar spine, degenerative disease and degenerative joint disease, was caused by the Veteran's back injury during service in 1953 in a vehicle accident.  In reaching the conclusion in the opinion, the VA examiner explained that the spine was evaluated as normal on separation examination in 1955, that there was 15-year gap in symptoms until 1970, that there was no history relating the Veteran's back condition to an injury in 1953, including in December 2011 when the Veteran was evaluated by VA for back pain, and that degenerative disc disease and degenerative joint disease of the lumbar spine were natural age-related progression of the disease over a period of time. 









Considering the merits of the analysis and the details of the opinion, the Board finds that the opinion of the VA examiner, which was based on medical analysis applied to the significant facts of case, is persuasive medical evidence against the claim.  

For the above reasons, the preponderance of the evidence is against the claim under the applicable theories of service connection, applying 38 C.F.R. § 3.303(a), (b), and (d) and 38 C.F.R. § 3.307 and § 3.309, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER


Service connection for a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, claimed as residuals of a back injury, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


